            Case 2:20-cv-05100-TJS Document 12 Filed 07/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QASHIME WAGNER                                :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
BOARD OF PROBATION AND                        :
PAROLE Department of Corrections              :      NO. 20-5100

                                          ORDER

       NOW, this 27th day of July, 2021, upon consideration of the petition for writ of

habeas corpus (Doc. No. 2), the response to the petition, and the Report and

Recommendation filed by United States Magistrate Judge Timothy R. Rice (Doc. No. 11),

and no objections to the Report and Recommendation having been filed, and after a

thorough and independent review of the record, it is ORDERED that:

       1.      The Report and Recommendation of Magistrate Judge Timothy R. Rice is

APPROVED and ADOPTED;

       2.      The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

and,

       3.      There is no probable cause to issue a certificate of appealability.




                                                  /s/ TIMOTHY J. SAVAGE J.
